Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3441 Filed 12/14/20 Page 1 of 12




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                      No. 17-20274

             Plaintiff,                         Hon. Bernard A. Friedman

       v.

 D-1 JUMANA NAGARWALA,
 D-2 FAKHRUDDIN ATTAR,
 D-3 FARIDA ATTAR, and
 D-6 FATEMA DAHODWALA,

             Defendants.
                                           /

  GOVERNMENT’S RESPONSE TO DEFENDANTS’ MOTION TO
       AMEND PROTECTIVE ORDER (ECF No. 447)

       Defendants filed a motion requesting that the Court amend the

 2017 protective order to (1) permit defendants to review discovery outside

 of their counsels’ presence, and (2) allow defense counsel to provide

 recordings of minor children’s anogenital examinations to prospective

 expert witnesses. (ECF No. 447.)

       But before the motion was filed, the government had already agreed

 that the Covid-19 pandemic required modification of the protective order

 to permit Defendants to review most of the discovery materials without


                                       1
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3442 Filed 12/14/20 Page 2 of 12




 their attorneys. The only items that government requested that

 Defendants review with their attorneys were: (1) confidential informant

 reports and recordings; (2) colposcope evidence; and (3) child forensic

 interviews. Only the first category is at issue here; Defendants are not

 requesting permission to review colposcope evidence and child forensic

 interviews without counsel present. The government’s modification is

 reasonable and would protect cooperating witnesses from harm and

 undue influence. Defense counsel rejected this proposal and filed the

 instant motion instead.

       Prior to filing their motion, Defendants did not confer with the

 government about providing colposcope evidence to potential expert

 witnesses. Regardless, the government opposes this request for the

 reasons stated below.

                                Background

       On June 2, 2017, the Court entered a sealed protective order for

 “discovery and related materials.” (ECF No. 48, PageID 420–24.) On

 September 20, 2017, in response to several motions and oral argument

 (ECF Nos. 125, 131, 143, 145), the Court entered the current protective




                                       2
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3443 Filed 12/14/20 Page 3 of 12




 order under seal. (ECF No. 169, PageID 1322–34.) This protective order

 states, in pertinent part, that:

       3.    . . . defense counsel and Defendants are limited from
             disclosing discovery and related materials . . . under the
             following conditions:

             b)    Defendants may review such [discovery] materials at
                   any time in the presence of their defense counsel,
                   defense counsel’s legal assistants or other employees
                   assisting in defense preparation.

             ...

       6.    . . . the government will provide Defendants with a copy of
             video and photographs taken with a colposcope during
             anogenital examinations of children (hereinafter “Colposcope
             Evidence”) that is in the government’s possession. The
             following conditions apply to the Colposcope Evidence. . .

             c)    . . . the Colposcope Evidence shall at all times remain in
                   the custody and control of counsel for the indicted
                   Defendants. . . .

             d)    The Colposcope Evidence shall not be disseminated,
                   reproduced, or copied. The Colposcope Evidence shall
                   not be uploaded to a network, a server, or other third
                   party sharing or viewing software. . . .
                   ...
             f)    If Counsel for the Indicted Defendants wishes to show
                   the Colposcope Evidence to prospective medical experts,
                   Counsel for the Indicted Defendants must personally
                   bring the Colposcope Evidence to such prospective
                   experts, and may show them the evidence on a computer
                   that belongs to Counsel for the Indicted Defendants.
                   This computer may not be connected to the internet.
                   Counsel for the Indicted Defendants may not leave

                                       3
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3444 Filed 12/14/20 Page 4 of 12




                  copies of the Colposcope Evidence, in any form, with
                  prospective experts, nor may Counsel for the Indicted
                  Defendants permit such experts to load or view the
                  Colposcope Evidence on their own computers. Counsel
                  for the Indicted Defendants must be physically present
                  while such experts review the evidence.

       To date, the government has provided the defense with

 approximately 25 productions of discovery containing nearly 4,000 pages

 of documents. The materials produced include search warrant affidavits,

 T-III documents and recordings, photographs, recorded interviews of

 defendants and witnesses, phone records, cell phone forensic reports, and

 pole-camera recordings. The materials also include colposcope evidence

 and child forensic interviews.

       On September 9, 2020, the defense requested that the government

 produce confidential source reports and recordings described in the T-III

 affidavit. On November 17, 2020, the government produced eight disks

 containing sensitive audio and video recordings, as well as reports

 related to confidential informant interviews.

       The very next day, on November 18, 2020, the defense asked the

 government to amend the protective order to permit Defendants to

 review all discovery, except for colposcope evidence and child forensic

 interviews, outside of the presence of counsel. The government agreed to

                                       4
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3445 Filed 12/14/20 Page 5 of 12




 this amendment, with the exception of confidential informant reports and

 recordings. The defense rejected this proposal, and instead filed the

 instant motion.

                                 Argument

       Rule 16(d)(1) of the Federal Rules of Criminal Procedure provides

 that “the court may, for good cause, deny, restrict, or defer discovery or

 inspection, or grant other appropriate relief.” Fed. R. Crim. P. 16(d)(1).

 The Supreme Court has sanctioned the use of protective orders, directing

 that “the trial court can and should, where appropriate, place a defendant

 and his counsel under enforceable orders against unwarranted disclosure

 of the materials which they may be entitled to inspect.” Alderman v.

 United States, 394 U.S. 165 (1969); see also Bittaker v. Woodford, 331

 F.3d 715, 726 (9th Cir. 2003) (“The power of courts . . . to delimit how

 parties may use information obtained through the court’s power of

 compulsion is of long standing and well-accepted.”). In doing so, the trial

 court should seek to ensure that disclosure of discovery materials to a

 defendant “involve[s] a minimum hazard to others.” Alderman, 394 U.S.

 at 185 (1969).




                                       5
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3446 Filed 12/14/20 Page 6 of 12




       Lower courts have echoed this admonition in recognizing a

 protective order as the necessary way to protect cooperating witnesses

 from harm and undue influence, maintain the confidentiality and

 viability of an ongoing criminal investigation and future investigations,

 and prevent other types of unwarranted disclosures that may harm third

 parties. See, e.g., United States v. Mills, 641 F.2d 785, 790 (9th Cir. 1981)

 (“The need to protect those who cooperate with the government is

 especially compelling here where the witnesses . . . live in fear of

 retaliation for providing evidence. . . [, and] [d]epriving them of that

 protection also jeopardizes the likelihood of future cooperation. . . .”);

 United States v. Roberts, 793 F.2d 580, 587 (4th Cir. 1986) (protective

 order limiting disclosure of co-conspirator statements based on concern

 for security of prospective witnesses and co-conspirators); United States

 v. Anderson, 509 F.2d 724, 730 (9th Cir. 1975) (protective order

 prohibiting defense counsel from disclosing informant’s identity); United

 States v. Dellinger, 472 F.2d 340, 392 (7th Cir. 1972) (protective order

 against disclosure to others of electronic surveillance logs of defendants’

 conversations); United States v. Aiken, 76 F. Supp. 2d 1339, 1343 (S.D.

 Fla. 1999) (protective order where defendants or other members of their


                                       6
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3447 Filed 12/14/20 Page 7 of 12




 organization may attempt to make improper attempts to influence a

 cooperating witness).

                Defendants’ Request to Review Discovery
                   Outside of the Presence of Counsel

       In recognition of the limitations imposed by the coronavirus

 pandemic, the government is prepared to amend the protective order to

 allow Defendants to review discovery outside of their counsels’ presence

 with three exceptions: (1) the colposcope evidence; (2) child forensic

 interviews; and (3) confidential source reports and recordings. The first

 two categories are not in dispute. But Defendants ask the Court to lift

 the restriction on the third category—confidential source reports and

 recordings—without acknowledging that this category of discovery is

 especially sensitive. The Court must balance the Defendants’ rights to

 discovery with its obligation to protect sources and witnesses from

 intimidation    and   retribution.   The   confidential   informants    and

 cooperating witnesses in this case are concerned for their safety. They

 face tremendous pressure not to cooperate with law enforcement, or to

 recant their disclosures or prior statements. Requiring Defendants to

 review this newly-produced material in the presence of counsel will help

 prevent unwarranted dissemination to other members of the community.

                                       7
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3448 Filed 12/14/20 Page 8 of 12




                     Defendants’ Request to Provide
                     Colposcope Evidence to Experts

       Pursuant to the Court’s August 30, 2017 order and the September

 20, 2017 protective order (ECF No. 169), the government has provided

 the defense with the colposcope recordings 1 in its possession documenting

 minor victim anogenital examinations. 2 The protective order prohibits

 defense counsel from providing copies of the colposcope evidence to

 anyone, and sets forth strict protocol for how to review the evidence with

 potential experts. (September 20, 2017 Protective Order, ¶ 6, ECF No.

 169, Page ID 1330–33.)

       At the time that the Court ordered the government to produce the

 colposcope evidence to the defense, the defendants were charged with six

 counts of female genital mutilation in violation of 18 U.S.C. § 116. But

 the Court dismissed those charges, and the only count remaining is




 1
  Colposcopy is a medical diagnostic procedure to examine an illuminated,
 magnified view of the cervix and the tissues of the vagina and vulva. It
 is done using a colposcope, which provides an enlarged view of the areas,
 allowing the colposcopist to visually distinguish normal from abnormal
 appearing tissue. A specialized colposcope equipped with a camera is
 often used in examining and collecting evidence for victims of rape and
 sexual assault.
 2 An anogenital examination is an examination of, relating to, or
 involving the genitals and the anus.
                                       8
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3449 Filed 12/14/20 Page 9 of 12




 obstruction of justice. It is unclear to what extent, if any, expert

 testimony will be needed from either side in order for the jury to

 determine whether the defendants engaged in a conspiracy to obstruct

 justice.

       18 U.S.C. § 3509 sets forth the rights of child victims and witnesses.

 In addition, all victims are entitled to protection under the Crime

 Victim’s Rights Act (CVRA) 18 U.S.C. § 3771. The CVRA gives victims a

 right to “be reasonably protected from the accused,” and “the right to be

 treated with fairness and with respect for the victim’s dignity and

 privacy.” 18 U.S.C. §§ 3771(a)(1), (a)(8). Additionally, the Act directs the

 government and the Court to “ensure that the crime victim” is afforded

 these rights. 18 U.S.C. § 3771 (b)(1), (c)(1).

       The videos of the minor victims’ anogenital examinations are

 incredibly sensitive in nature. Each video is approximately 4 to 5 minutes

 long, and depicts the vagina, labia minora, labia majora, clitoris, clitoral

 hood and anus of each girl. The children’s ages range from 7 to 18. The

 genitals of the children are magnified up to 15 times. In the videos, a

 doctor palpates the child’s genitals and moves tissue and skin

 surrounding the child’s vagina aside. The videos in question were created


                                       9
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3450 Filed 12/14/20 Page 10 of 12




 by doctors performing examinations of children with the consent of their

 parents, or in the case of Minnesota children, with a state search

 warrant. When the images and videos were created, the medical doctors

 did not intend for them to be disseminated in any fashion.

       Under the current protective order, defense counsel—all of whom

 are officers of the Court—are responsible for complying with the

 restrictions imposed by the protective order. But if the Court permits

 defense counsel to provide copies of the evidence to potential witnesses,

 it   will   be   impossible   to   control   further   dissemination—even

 inadvertent—of these sensitive videos. There are four defendants, and

 each is entitled to seek out a qualified expert. Each defendant might give

 a copy of the video to several different potential experts, and there would

 be no way to enforce the protective order or ensure that these videos are

 not further disseminated. The potential experts might copy the videos to

 their computers or they might leave CDs laying around the office. Having

 potential experts review the videos in the presence of defense counsel is

 the only way to safeguard the videos, prevent dissemination, and treat

 the minor children with fairness and respect for their dignity and

 privacy.


                                       10
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3451 Filed 12/14/20 Page 11 of 12




                                 Conclusion

       Defendants’ motion should be denied.

                                     Respectfully submitted,

                                     MATTHEW SCHNEIDER
                                     U.S. Attorney

                                     s/Sara D. Woodward
                                     SARA D. WOODWARD
                                     Assistant United States Attorney
                                     211 West Fort Street, Ste. 2001
                                     Detroit, MI 48226-3220
                                     (313) 226-9180
                                     sara.woodward@usdoj.gov


 Dated: December 14, 2020




                                       11
Case 2:17-cr-20274-BAF-DRG ECF No. 450, PageID.3452 Filed 12/14/20 Page 12 of 12




                       CERTIFICATE OF SERVICE


       I certify that on December 14, 2020, I electronically filed this motion

 response for the United States with the Clerk of the United States

 District Court for the Eastern District of Michigan using the ECF system,

 which will send notification of such filing to counsel of record.


                                            /s Sara D. Woodward
                                            SARA D. WOODWARD
                                            Assistant United States Attorney
                                            211 West Fort Street, Suite 2001
                                            Detroit, Michigan 48226-3211
                                            (313) 226-9180
 December 14, 2020




                                       12
